Transportation charges; Interstate Commerce Commission. Plaintiffs entitled to recover. Opinion 132 C. Cls. 115; reversed by the Supreme Court, 352 U. S. 59.
In these cases, on the mandate of the Supreme Court, the following order was entered:
ORDER
These cases come before the court on decision and remand of the Supreme Court, that Court having on December 3, 1956, rendered an opinion reversing the judgments entered in this court on June 7, 1955, and November 8, 1955, and remanding these cases to this court for further proceedings. The judgments of the above dates were entered pursuant to the opinion of this court rendered on June 7,1955.
It is ordered this sixteenth day of January 1957, that in conformity with the decision and remand of the Supreme Court filed in this court on January 4, 1957, the judgments heretofore entered be and the same are vacated and withdrawn, and
It is further ordered that further proceedings in these cases be and the same are suspended pending a determination by the Interstate Commerce Commission as to the proper tariff rates to be applied to the shipments involved in these suits, and the making of such further findings or report as the Commission may deem advis*919able. United States v. Western Pacific R. R. Co. al., No. 18, Oct., 1956 Term, U. S. Supreme Court, decided December 3, 1956.
It is FURTHER ordeRed that a certified copy of this order together with copies of the petitions and answers be filed in the proceedings to be instituted before the Interstate Commerce Commission which proceedings are to be commenced by the defendant within 60 days of this date.
By the Court.
Marvin Jones,

Chief Judge.